Citation Nr: 0829759	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-38 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
discogenic disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision rendered by 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 2007, the appellant testified during a hearing 
before the undersigned at the Newark, New Jersey RO.  A 
transcript of the proceeding is of record.  


REMAND

The Board finds that additional development is necessary 
prior to adjudicating the claims on appeal.  

The record contains evidence of a current diagnosis of PTSD.  
However, the veteran's stressor has not been corroborated, 
and his current diagnosis of PTSD has not been clinically 
attributed to a verified stressor.  

The appellant attributes PTSD to non-combat stressors.  
Hence, corroboration is required.  At the time the appellant 
filed his claim for service connection for PTSD, he did not 
provide sufficient detail as to the stressors and, as such, 
the RO was unable to develop the evidence to determine 
whether they occurred.  At the hearing before the 
undersigned, and in various recent VA outpatient treatment 
records, the veteran reports with greater detail the 
stressors he believes caused his current psychiatric 
disability.  

Specifically, the veteran alleges that he shot and killed a 
Vietnamese boy in January 1971, after the boy tried to steal 
tools from his truck.  According to the veteran, the event 
was not reported to superior officers.  Thus, the veteran has 
not suggested, and the Board is unaware of, any additional 
development that could be performed to verify this alleged 
stressor.  

The veteran also alleges that PTSD is due to witnessing a 
jeep accident that resulted in the deaths of two service 
comrades.  He reports that the incident occurred in Germany 
in mid-to-late 1969 when he was serving with the Third 
Batallion, 37th Armored Division.  He has submitted copies of 
an envelope, dated in April 1969, and a letter to his 
parents, in which he describes the jeep accident and reported 
that the incident scared him.  

While the veteran was afforded a VA examination in November 
2004 that resulted in a diagnosis of PTSD, the diagnosis was 
not based on any verified stressor.  Accordingly, if 
additional research confirms the purported stressor(s), then 
the veteran should be afforded an additional VA examination.  

Additionally, during the hearing before the undersigned, the 
veteran raised the possibility that there might be 
outstanding VA treatment records that were relevant to the 
claim.  Specifically, he alleged receiving psychiatric 
treatment at the Lyons VAMC in either 1975 or 1978.  As such, 
since the claim is being remanded for other development, upon 
remand, the RO/AMC should attempt to obtain the identified 
records.  

With regard to the issue as to whether new and material 
evidence was received to reopen a claim of entitlement to 
service connection for discogenic disease of the lumbar 
spine, the Board finds that the veteran was not provided 
adequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the U.S. Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
November 2004 informed the veteran that he was previously 
denied service connection for a back condition and that new 
and material evidence was needed to reopen his claim.  
However, he was not informed as to what type of evidence 
would constitute new and material evidence.  In other words, 
he was not informed as to the evidence necessary to establish 
service connection that was found missing in the prior final 
denial (i.e. evidence of an in-service back disability).  
Consequently, the Board finds that inadequate VCAA notice has 
been provided as to this issue.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Provide the veteran with a notice 
letter that informs him of the evidence 
needed to substantiate a claim to reopen a 
claim of entitlement to service connection 
for discogenic disease of the lumbar 
spine.  This letter must comply with all 
requirements of the VCAA, particularly the 
requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Please attempt to obtain any records 
from the veteran for an in-patient 
psychiatric treatment at the Lyons VAMC in 
1975 or 1978.  If the records do not exist 
or have been destroyed, evidence of that 
fact should be associated with the claims 
file.  

3.  Thereafter, please conduct additional 
research in an attempt to verify whether 
the alleged PTSD stressors are capable of 
being corroborated.  Send a copy of this 
REMAND, a copy of the veteran's DD 214, 
and a copy of the hearing transcript of 
record to the U.S. Army and Joint Services 
Records Research Center (JSSRC).  

The JSRRC is requested to (1) attempt to 
provide any additional information which 
would corroborate the veteran's alleged 
stressors of witnessing a jeep accident 
that resulted in the deaths of two service 
comrades.  The incident reportedly 
occurred in mid-to-late 1969 while the 
veteran was serving with the Third 
Batallion, 37th Armored Division in 
Germany.  According to the veteran, the 
accident resulted in deaths to servicemen 
named Nelson and Grubbs.  If no additional 
records are available, a formal written 
unavailability memorandum must be added to 
the claims file, and the veteran informed 
in writing.  

The JSRRC is requested to (2) provide a 
unit history of the Third Battalion, 37th 
Armored Division for the period in 
question from mid-to-late 1969.  

4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then immediately 
arrange for the veteran to be afforded an 
examination by a VA psychiatrist.  The 
purpose of the examination is to determine 
whether a diagnosis of PTSD is based upon 
any corroborated stressors.  The claims 
folder must be provided to and reviewed by 
the examiner prior to the conduct of any 
requested study.  A complete rationale for 
any opinion expressed must be provided.  

5.  Thereafter, the claims must be 
readjudicated on the basis of all relevant 
evidence of record.  If any determination 
remains adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and an appropriate time period to 
respond.  The record should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



